Citation Nr: 1619295	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO. 11-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee chondromalacia, status post operation, excluding periods for which a temporary total rating has been assigned under 38 C.F.R. § 4.30.

2. Entitlement to an initial rating in excess of 10 percent for painful motion of the right knee.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected right knee chondromalacia.

4. Entitlement to service connection for depression, to include as secondary to service-connected right knee chondromalacia.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, including lumbar DDD, to include as secondary to service-connected right knee chondromalacia.

6. Entitlement to service connection for a low back disability, including lumbar DDD, to include as secondary to service-connected right knee chondromalacia.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, including cervical spine DDD, to include as secondary to service-connected right knee chondromalacia.

8. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia.

9. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right knee chondromalacia.

10. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left elbow disability, including left elbow ulnar nerve entrapment and cubital tunnel syndrome, to include as secondary to right knee chondromalacia.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, agent



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1992, with an additional period of active duty for training (ACDUTRA) from February 1987 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

By way of background, the RO denied entitlement to an increased rating for right knee chondromalacia and service connection for a low back disability in an April 2010 rating decision. The Veteran filed a timely notice of disagreement as to these two issues, and subsequently perfected an appeal of these issues to the Board. In an April 2014 decision, the Board denied entitlement to an increased rating for the right knee and service connection for a low back disability, but granted a separate compensable rating of 10 percent for painful motion of the right knee by analogy to Diagnostic Code 5003.

The Veteran appealed the decision with respect to the increased rating for his right knee chondromalacia only. A July 2015 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the denial of ratings in excess of 10 percent for right knee chondromalacia and painful motion. As such, the issues of entitlement to ratings for right knee chondromalacia and painful motion are again before the Board, while the denial of service connection for a low back disability became final.

While the increased rating issues were pending before the Court, the Veteran filed a June 2014 claim to reopen claims of service connection for depression, a low back disability, a cervical spine disability, a left shoulder disability, a left elbow disability and a left knee disability, to include all as secondary to his right knee disability. These issues were denied in the November 2014 rating decision, in response to which the Veteran timely perfected an appeal. The increased rating and service connection issues have now been merged into a single appeal for the purposes of Board review.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board granted a separate compensable rating of 10 percent for painful motion of the right knee in its April 2014 decision, and an effective date of August 2008 was assigned. The grant of an increased or separate compensable rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The separate issue of entitlement to a rating in excess of 10 percent for painful motion of the right knee has been added to the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, in its April 2014 decision the Board denied entitlement to TDIU. However, in a subsequent June 2014 statement the Veteran asserted that his disabilities prevent him from obtaining or maintaining substantially gainful employment. As such, the issue of entitlement to TDIU has been re-raised by the record since the prior final denial of the issue.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for right knee chondromalacia and painful motion, service connection for a low back disability and an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2014 Board decision denied service connection for a low back disability. The Veteran was notified of his rights and filed a motion for reconsideration in June 2014, which was denied in July 2014.

2. The evidence associated with the claims file subsequent to the April 2014 Board decision is not cumulative and redundant of evidence previously of record.

3. A January 2011 rating decision denied service connection for depression, a cervical spine disability, and a left knee disability. The Veteran was notified of his rights but did not appeal the denial of these issues or submit new and material evidence during the applicable one year appellate period.

4. The evidence associated with the claims file subsequent to the January 2011 rating decision is not cumulative and redundant of evidence previously of record concerning the claim of service connection for depression.

5. The evidence associated with the claims file subsequent to the January 2011 rating decision is cumulative and redundant of evidence previously of record concerning the claims of service connection for a cervical spine disability and a left knee disability.

6. An April 2010 rating decision denied service connection for a left shoulder and a left elbow disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

7. The evidence associated with the claims file subsequent to the April 2010 rating decision is essentially cumulative and redundant of evidence previously of record concerning the claims of service connection for a left shoulder and a left elbow disability.


CONCLUSIONS OF LAW

1. The April 2014 Board decision as to the denial of service connection for a low back disability is final. 38 U.S.C.A. §§ 7103, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2. New and material evidence sufficient to reopen the claim of service connection for a low back disability, to include lumbar DDD, as secondary to service-connected right knee chondromalacia has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. The January 2011 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4. New and material evidence sufficient to reopen the claim of service connection for depression has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

5. New and material evidence sufficient to reopen the claims of service connection for a cervical spine disability and a left knee disability has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

6. The April 2010 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

7. New and material evidence sufficient to reopen the Veteran's claims of service connection for a left shoulder and a left elbow disability has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In light of the fully favorable decision as to reopening service connection for a low back disability and depression, no further discussion of the duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA issued a VCAA letter in July 2014, prior to the initial unfavorable adjudication in November 2014. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. Concerning the claims to reopen, the letter further informed the Veteran of the definition of new and material evidence. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. See 38 C.F.R. § 3.159(c)(1). As the issues of entitlement to service connection for a cervical spine disability, a left knee disability, a left elbow disability and a left shoulder disability have not been reopened, VA's duty to provide medical examinations did not attach as to those claims. Since VA has obtained all relevant identified records and the duty to provide an examination or obtain a medical opinion did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). The mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). However, in this case no new service department records have been submitted that are relevant to the claimed disabilities discussed herein. As such, new and material evidence is required to reopen each of the Veteran's previously denied service connection claims.

The Veteran contends that reopening of his claims for service connection for a low back disability, an acquired psychiatric disorder, a left shoulder disability, a left elbow disability, a cervical spine disability and a left knee disability, to include each as secondary to his service-connected right knee chondromalacia, is warranted. The Board will address each in turn, applying the legal framework outlined above. The cervical spine and left knee disability, and the left shoulder and left elbow disability will be addressed together as they have the same procedural history.

A. Depression 

Here, the RO last denied service connection for depression in January 2011. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period. Therefore, the January 2011 decision as to that issue became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in January 2011 consisted of the Veteran's service treatment records, his lay statements, VA treatment records prior to December 2010, and a November 2010 VA examination report. The evidence of record at the time failed to show a current diagnosis of a psychiatric disorder, specifically depression, or that the claimed depression was related either to the Veteran's active duty or his service-connected right knee chondromalacia. 

Evidence received since the rating decision includes additional statements from the Veteran indicating his depression is related to his orthopedic disabilities, as well as VA mental health treatment records. Of particular import is a March 2015 VA mental health record, which notes a depression screening test that reflected moderate to severe depression. This is indicates the possibility that the Veteran now has symptomatology that would support a depression diagnosis. Further, the record also noted a DSM-5 diagnosis of a mood disorder not otherwise specified (NOS).

The evidence provided by the Veteran is new and material as it related to a previously unestablished fact. Therefore, reopening of the claim for service connection for depression is warranted.

B. Low Back Disability

The Board denied service connection for a low back disability in April 2014. The Veteran's representative filed a motion for reconsideration of the Board denial in in June 2014, which was denied in July 2014 correspondence. The Veteran then appealed the April 2014 decision to the Court, but as noted in the Joint Motion for Remand he abandoned any dispute with respect to the denial of service connection for a low back disability. See July 2015 Joint Motion for Remand at 1. As the motion for reconsideration was denied, the denial of service connection for a low back disability became final. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The evidence of record in April 2014 consisted of the Veteran's service treatment records, VA treatment records prior to April 2014, a January 2010 VA examination report, and the Veteran's lay statements concerning back pain following a fall caused by his right knee disability and an altered gait due to his right knee disability. The evidence of record failed to establish that the Veteran had a currently diagnosed disability for VA purposes. 

Evidence received since the rating decision includes VA treatment records from April 2014 forward. Of particular importance is a September 2014 VA treatment record which diagnosed the Veteran with lumbar DDD with radiculopathy based on imaging results. The evidence provided by the Veteran is new and material as it related to a previously unestablished fact. Therefore, reopening of the claim for service connection for depression is warranted.

C. Cervical Spine and Left Knee Disabilities

Here, the RO last denied service connection for a cervical spine disability and a left knee disability, to include each as secondary to a right knee disability, in January 2011. The Veteran was notified of the decision, but did not submit a notice of disagreement as to those issues or submit new and material evidence pertaining to those claims within the applicable one year appellate period. Therefore, the January 2011 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above with respect to depression, the evidence of record in January 2011 consisted of consisted of the Veteran's service treatment records, his lay statements, VA treatment records prior to December 2010, and a November 2010 VA examination report. Concerning the cervical spine disability, the evidence of record failed to show that the cervical spine DDD was caused or aggravated by the Veteran's service-connected right knee chondromalacia, to include as due to a fall caused by the knee, or that the cervical spine DDD was incurred in or otherwise related to active service. With respect to the left knee disability, the evidence failed to establish a current left knee disability, that the left knee disability was caused or aggravated by the service-connected right knee chondromalacia, or that the left knee disability was related to the noted in-service left knee contusion.

Evidence received since the rating decision includes VA treatment records from December 2010 forward and additional lay statements from the Veteran. However, neither the treatment records nor the lay statements constitute new and material evidence for the purposes of reopening either claim. The VA treatment records are silent for any diagnosis of a left knee disease or any notations of a pathology underlying the Veteran's complaints of pain. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001). 

Further, the records are silent for any opinions stating that the cervical spine DDD or left knee pain are either related to the Veteran's active duty service or were caused or aggravated by the service-connected right knee chondromalacia. Nor do the records indicate that either disability was otherwise related to active duty service. As such, the VA treatment records are not new and material evidence as they do not relate to a previously unestablished fact of a current left knee disability, or a link between the left knee pain or cervical spine DDD and either the Veteran's active duty or his service-connected right knee chondromalacia. 38 C.F.R. § 3.156(a).

Turning to the Veteran's statements, he has asserted that the cervical spine and left knee disabilities are related to his right knee disability. These statements are redundant of the lay statements submitted by the Veteran at the time of the prior claim, as they are a reiteration of the Veteran's previous contentions that his right knee disability, via a fall or altered gait, caused or aggravated the claimed cervical spine and left knee disabilities. As they are redundant of the Veteran's prior assertions, they cannot constitute new and material evidence for the purposes of reopening these claims. 38 C.F.R. § 3.156(a).

In conclusion, the evidence associated with the claims file since the last final denials, are not new and material evidence, as it does not relate to the previously unestablished facts of a current left knee disability or a nexus between the cervical spine and left knee disabilities and either the right knee disability or active service, or is redundant of evidence of record at the time of the January 2011 denial. 

As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a cervical spine disability and a left knee disability, to include as secondary to service-connected right knee chondromalacia, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, the applications to reopen the claims are denied.

D. Left Shoulder and Left Elbow Disabilities

Here, the RO last denied service connection for a left shoulder and left elbow disability in April 2010. The Veteran was notified of the decision, but did not submit a notice of disagreement as to these issues or submit new and material evidence concerning these claimed disabilities within the one year appellate period. Therefore, the April 2010 rating decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record in April 2010 consisted of the Veteran's service treatment records, his lay statements, VA treatment records prior to April 2010, and VA examination reports from January 2010. The evidence of record failed to establish a current pathology underlying the complaints of left shoulder pain, show an in-service event, injury or disease, or show that the claimed left shoulder or left elbow disability were either related to active service or caused or aggravated by right knee chondromalacia.

Evidence received since the rating decision includes VA treatment records from April 2010 forward and additional lay statements from the Veteran. However, neither the treatment records nor the lay statements constitute new and material evidence for the purposes of reopening either claim. 

The VA treatment records are silent for any diagnosis of a left shoulder disability or a pathology underlying his complaints of pain. Sanchez-Benitez, 259 F.3d at 1361-62. The records are also silent for any opinions stating that the left shoulder or left elbow disability are either related to an in-service event, injury or disease, or were caused or aggravated by the right knee chondromalacia. As such, the VA treatment records are not new and material evidence as they do not relate to the previously unestablished facts of a current left shoulder disability, the presence of an in-service event, injury or disease, or the presence of a medical nexus between the left shoulder pain or left elbow disability and either active duty or the right knee chondromalacia. 38 C.F.R. § 3.156(a).

Concerning the lay statements, the Veteran has asserted that the left shoulder an elbow disabilities are related to his right knee chondromalacia. The statements submitted since the April 2010 denial are redundant of the lay statements already of record, as they are a reassertion that the left shoulder and left elbow disabilities were caused or aggravated by the right knee chondromalacia. As they are redundant of the Veteran's prior assertions, the lay statements submitted since April 2010 cannot constitute new and material evidence for the purposes of reopening these claims. No other evidence has been associated with the file since the April 2010 denial.

As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a left shoulder and a left elbow disability, to include as secondary to service-connected right knee chondromalacia, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni, 5 Vet. App. at 467; see also Gilbert, 1 Vet. App. at 55. Therefore, the claims are denied.


ORDER

The application to reopen the claim for service connection for depression is granted.

The application to reopen the claim for service connection for a low back disability, including lumbar DDD, to include as secondary to service-connected right knee chondromalacia, is granted.

The application to reopen the claim for service connection for a cervical spine disability, including cervical spine DDD, to include as secondary to service-connected right knee chondromalacia, is denied.

The application to reopen the claim for service connection for a left knee disability, to include as secondary to service-connected right knee chondromalacia, is denied.

The application to reopen the claim for service connection for a left shoulder disability, to include as secondary to service-connected right knee chondromalacia, is denied.

The application to reopen the claim for service connection for a left elbow disability, including left elbow ulnar nerve entrapment and cubital tunnel syndrome, to include as secondary to service-connected right knee chondromalacia, is denied.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, based on the record the most recent examination that evaluated or addressed the severity of the Veteran's right knee disability was in 2010. As, in addition to addressing the presence of muscle atrophy noted in the Joint Motion for Remand, the Board must also address the current severity of the Veteran's right knee chondromalacia when rating the knee disability, the Board finds that a new examination is warranted in order to assess the current severity of the Veteran's right knee disability.

With respect to the separate ratings assigned for the right knee, in its April 2014 decision the Board denied a rating in excess of 10 percent for right knee chondromalacia under Diagnostic Code 5257, governing instability of the knee, under which the disability had been rated since the grant of service connection in a December 1992 rating decision. The Board then also assigned a separate compensable rating based on the presence of painful motion of the knee by analogy to Diagnostic Code 5003, governing degenerative arthritis. See 38 C.F.R. § 4.59. 

In the April 2014 rating decision enacting this decision, the RO assigned a 10 percent rating for painful motion under Diagnostic Code 5003 directly, as opposed to by analogy. Further, the RO changed the Diagnostic Code for the Veteran's right knee chondromalacia from Diagnostic Code 5257 to Diagnostic Code 5260, governing limitation of motion. On remand, the RO should review the Diagnostic Codes assigned for the Veteran's right knee chondromalacia (Diagnostic Code 5260 as opposed to Diagnostic Code 5257) and painful motion of the right knee (Diagnostic Code 5003 as opposed to Diagnostic Code 5299-5003) and ensure that they are appropriate codes under which to rate the Veteran's disabilities.

Turning to the reopened claim of service connection for depression, to include as secondary to right knee chondromalacia, as noted above the Board has expanded the reopened claim to one for service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, mood disorder and a nonpsychotic mental disorder. Clemons, 23 Vet. App. 1. In this case, the Veteran has asserted that he has a psychiatric disorder as a result of his service-connected right knee chondromalacia. The Veteran has several conflicting diagnoses of psychiatric disorders, as well as evidence indicating moderate to severe depressive symptoms. As such, the Board finds that it must remand the claim for a VA examination to identify all currently diagnosed psychiatric disorders, and to determine whether any diagnosed disorders are either related directly related to his active service or were caused or aggravated by his service-connected right knee chondromalacia. 38 C.F.R. § 3.159(c)(4)

Concerning the claim of service connection for a low back disability, the Veteran has a current diagnosis of lumbar DDD, and has asserted that his low back pain is either due to a fall or his altered gait, both of which are caused by his service-connected right knee chondromalacia. As such, the Board finds that a medical opinion is required in this case in order to determine whether the diagnosed low back disability was caused or aggravated by the Veteran's service-connected right knee chondromalacia. Id.

Concerning entitlement to TDIU, the Board finds that any determinations with respect to the increased rating or service connection claims would materially affect a determination concerning TDIU. As such, it is inextricably intertwined with the increased rating and service connection claims being remanded, and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran that are relevant to the right knee disability, psychiatric disorder or low back disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee chondromalacia. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The examiner should answer the following questions:

a) Identify all current psychiatric disorders.

Attention is invited to a March 2015 VA treatment record noting a positive depression screen and a possible mood disorder, and a September 2014 record noting a history of an unspecified nonpsychotic mental disorder and an anxiety disorder.

b) For all diagnosed psychiatric disorders, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was caused by the service-connected right knee chondromalacia?

c) If the right knee chondromalacia did not cause the acquired psychiatric disorder(s), is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder(s) was / were aggravated (permanently worsened beyond its natural progression) by the right knee chondromalacia?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder(s) by the service-connected disability.

d) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder(s) is / are otherwise related to his active duty service?

A detailed rationale for all requested opinions must be provided. Attention is invited to the Veteran's statements indicating that he experiences depression due to his orthopedic injuries.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability, to include lumbar DDD, was caused by the service-connected right knee chondromalacia?

b) If the right knee chondromalacia did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the right knee chondromalacia?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of low back disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include lumbar DDD, is related to his active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's statements indicating that his low back pain is caused by an altered gait resulting from his right knee chondromalacia.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


